Citation Nr: 1749540	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  03-28 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta Education Center in Atlanta, Georgia


THE ISSUE

Basic eligibility for the award of flight training educational assistance under Chapter 30 of the Montgomery GI Bill for the course beginning September 13, 2002, and ending on September 29, 2002. 


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 decision by the Department of Veterans Affairs Atlanta Education Center in Atlanta, Georgia.  The Board has recharacterized the issue on appeal as it appears on the cover page of the instant decision.


FINDINGS OF FACT

The Veteran did not hold a valid medical certificate on September 13, 2002, the first day of training. 


CONCLUSION OF LAW

The Veteran is not eligible to receive flight training educational assistance under Chapter 30 for the course beginning on September 13, 2002, and ending on September 29, 2002.  38 U.S.C.A. §§ 3011, 3012, 3034, 7104 (West 2015); 
38 C.F.R. § 21.4235 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Educational assistance benefits are available to a veteran who first becomes a member of the Armed Forces or first enters on active duty as a member of the Armed Forces after June 30, 1985, and who serves at least three years of continuous active duty.  38 U.S.C.A. § 3011; 38 C.F.R. § 21.7042. 

The pursuit of flight training may be approved for an individual entitled to educational assistance benefits if (1) such training is generally accepted as necessary for the attainment of a recognized vocational objective in the field of aviation; (2) the veteran possesses a valid private pilot's certificate and meets, on the day the individual begins a course of flight training, the medical requirements necessary for a commercial pilot's certificate; and (3) the flight school courses meet FAA standards and are approved by the FAA and the State approving agency.  See 38 U.S.C.A. § 3034. 



Further, 38 C.F.R. § 21.4235 explain these requirements in detail: 

Except when enrolled in a ground instructor certification course or when pursuing flight training under paragraph (f) of this section, the veteran must: (1) Possess a valid private pilot certificate or higher pilot certificate such as a commercial pilot certificate; (2) If enrolled in a course other than an Airline Transport Pilot (ATP) course, hold a second-Class medical certificate on the first day of training and, if that course began before October 1, 1998, hold that certificate continuously during training; and (3) If enrolled in an ATP certification course, hold a first-Class medical certificate on the first day of training and, if that course began before October 1, 1998, hold that certificate continuously during training. 

Paragraph (f) states that: (1) An individual who is eligible for educational assistance under 10 U.S.C. chapter 1606 or 38 U.S.C. chapter 30, 32, or 35 is exempt from the provisions of paragraphs (a)(2) through (d) of this section when his or her courses include flight training that is part of a program of education that leads to a standard college degree. 

A review of the record reveals the Veteran was awarded educational benefits under the Montgomery GI Bill - Educational Assistance Program (Chapter 30) effective October 28, 2000, based on his enrollment in a flight training course.  The Veteran was notified that he must have a valid private pilot's license and maintain a 
Class II medical certificate.  In October 2002, the Veteran filed VA Form 22-1990, Application for VA Education Benefits, for a course starting on September 13, 2002, in his field of education or career goal of airline transport pilot. 

The aviation center was notified in December 2002 that VA had received an education benefits claim and needed among other certifications, a copy of the Veteran's valid medical certificate.  A copy of a second class medical certificate was provided with date of examination October 25, 2000.  The enrollment certificate shows the Veteran was taking a B737 Type Rating course.  

The Veteran was notified in April 2003 that the 2000 medical certificate was too old for use and was asked to provide a valid medical certificate that was dated on or before the first date of the course.  In response, the Veteran submitted an additional copy of the second class medical certificate and a first class medical certificate dated October 22, 2002.  He was notified that his claim for flight training was denied  because he did not hold a valid medical certificate on the first day of the course.  The Veteran argues in his notice of disagreement that the Federal Aviation Administration (FAA) guidelines are less stringent than for the GI Bill regarding medical certificates and he should not be held to a higher standard by VA.  He further admits his second class medical certificate had expired, but that it reverted to a third class medical certificate and thus, he had a valid medical certificate at the start of his class.  

Unfortunately, the Board is not able, within the confines of the law, to grant the Veteran's appeal, because the RO acted in accordance with VA law and regulation, despite its inconsistency with FAA requirements.  For payment of education benefits for flight training, VA law and regulation requires the Veteran to have a valid medical certificate.  The Veteran's second class medical certificate expired October 25, 2001 and he did not possess a first class medical certificate until October 22, 2002, after the completion of the course.  38 C.F.R. §  21.4235 (a).  

The Veterans Benefits Administration (VBA) Manual 22-4, Part IV, Chapter 2, Par. 2002 indicates that a student must have a second-class medical certificate.  A second class medical certificate is good for one year from the date of issue.  A first-class medical certificate is good for six months from the date issued and after six months is good as a second-class medical certificate for an additional six month period.  A student must have a proper medical certificate at the start of training.  Flight schools are required to have a photocopy of each student's medical certificate in their records.  Flight schools are to certify on VA Form 22-1999, Enrollment Certification or 22-1999-4 Enrollment Certification-Flight training, that the student has a private pilot's certificate and that they have copies of the required medical certificate.

VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104 (c).  Neither the RO, nor the Board is free to disregard laws and regulations enacted for the administration of VA educational programs.  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA.  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 433 (1992).  The law in this case, therefore, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, entitlement to educational assistance benefits for flight training is not established for the course beginning September 13, 2002, and ending on September 29, 2002. 

Accordingly, the claim must be denied. 

ORDER

Basic eligibility for the award of flight training educational assistance under Chapter 30 of the Montgomery GI Bill for the course beginning September 13, 2002, and ending on September 29, 2002, is denied by operation of law. 




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


